Citation Nr: 1236263	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure, or service-connected diabetes mellitus.

2.	Entitlement to service connection for rectal incontinence, to include as secondary to service-connected diabetes mellitus.

3.	Entitlement to service connection for urinary incontinence, to include as secondary to service-connected diabetes mellitus.

4.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

5.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure, or service-connected diabetes mellitus.
6.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a stomach disorder.

7.	Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

8.	Entitlement to an initial compensable evaluation for mild peroneal artery runoff disease (PAD) of the right lower extremity.

9.	Entitlement to an initial compensable evaluation for mild peroneal artery runoff disease (PAD) of the left lower extremity.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968 and from December 1990 to September 1991 also with periods of service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran originally filed a claim seeking entitlement to service connection for PTSD.  The medical evidence, however, indicates treatment and diagnoses for PTSD as well as other psychiatric conditions, such as depression.  The Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  In this case, as will be discussed more thoroughly below, the record reasonably raises other mental disabilities that may be related to the Veteran's military service.  Accordingly, the Veteran's PTSD claim has been appropriately recharacterized above.

Under 38 C.F.R. § 19.37 a supplemental statement of the case should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  The Veteran submitted a statement in April 2011, prior to the time the case was transferred to the Board, without a waiver.  However, the Board finds that the statement and evidence submitted was duplicative of evidence already in the claims file pertaining to the Veteran's current disabilities on appeal and his treatment at the Ponce Outpatient Clinic.  As such, the Board finds that an additional supplemental statement of the case is not necessary.  

The Board notes that in an April 2011 statement the Veteran indicated that he wished to file claims of entitlement to service connection for the following conditions, to include as secondary to any service-connected disability: cirrhosis, fatty liver, esophageal varices, splenomegaly, ascites, anemia, kidney, bladder and gallbladder conditions.  However, these issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The reopened claim of entitlement to service connection for a psychiatric condition and the claims of entitlement to service connection for a heart disorder and rectal incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that the Veteran currently has urinary incontinence.

2.	A March 2003 Board decision denied the Veteran's claim of service connection for PTSD finding new and material evidence had not been received sufficient to reopen the claim.

3.	Evidence received since the March 2003 Board decision is not cumulative of the evidence of record at the time of the March 2003 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric condition and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

4.	A July 2004 decision by the Board denied the Veteran's claim of entitlement to service connection for hypertension.  A September 2008 decision by the RO denied the Veteran's claim of entitlement to service connection for a stomach disorder.  The Veteran did not perfect an appeal of these decisions.

5.	Evidence received since the decisions were issued is cumulative of the evidence of record at the time of the July 2004 Board denial, with regard to hypertension, and the evidence of record at the time of the September 2008 RO denial, with regard to his stomach disorder claim, and does not relate to an unestablished fact necessary to substantiate the claims of service connection for hypertension and a stomach disorder, nor does it raise a reasonable possibility of substantiating the Veteran's claims of service connection.

6.	The Veteran's diabetes mellitus is manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated.

7.	As of November 22, 2011 the Veteran's PAD of the lower bilateral extremities has been manifested by claudication on walking more than 100 yards and diminished peripheral pulses.




CONCLUSIONS OF LAW

1.	Urinary incontinence was not incurred in or aggravated by active duty service and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.	The March 2003 Board decision which denied the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2011).

3.	Evidence received since the March 2003 Board decision is new and material and the Veteran's claim of entitlement to service connection for a psychiatric condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.	The July 2004 Board decision which denied the Veteran's claim of service connection for hypertension and the September 2008 RO decision which denied the Veteran's claim of service connection for a stomach disorder are final.  38 U.S.C.A. §§ 7105, 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  

5.	New and material evidence has not been received for the claims of entitlement to service connection for hypertension and a stomach disorder and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.	The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

7.	As of November 22, 2011 the criteria for an evaluation of 20 percent, but no higher, for PAD of the lower bilateral extremities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7114 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since the Board is reopening the Veteran's claim of entitlement to service connection for a psychiatric disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the remaining claims, the notice requirements were met in this case by a letter sent to the Veteran in January 2009.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the January 2009 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2009 for his incontinence claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claims for hypertension and a stomach disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, new and material evidence has not been received and therefore a new VA examination was not required.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in February 2009 and November 2011 to determine the severity of his diabetes and PAD.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Urinary Incontinence

The Veteran alleges that he suffers from urinary incontinence as secondary to his service-connected diabetes.  The Board will also consider the Veteran's claim on a direct basis to afford him every possible consideration.  

The Board has reviewed the Veteran's service treatment records and there is no evidence that he complained of, was diagnosed with, or was treated for urinary incontinence while in service.  At his January 1967 entrance and June 1968 separation examinations the Veteran did not indicate that he suffered from any urinary incontinence, nor were these disorders diagnosed.  The Veteran also did not indicate that he was suffering from urinary incontinence during his second tour of duty.  See e.g., August 1991 Report of Medical History.  As such, there is no evidence of urinary incontinence in service.

The Board also reviewed treatment records from the Veteran's time with the National Guard and notes that he did not complain of urinary incontinence at any medical examination.  See e.g., May 1981 and February 1985 Report of Medical Examinations.

At his February 2009 genitourinary VA examination the Veteran reported that he did not suffer from urinary incontinence.  The Veteran did report that he had increased urinary frequency, but that this did not cause urinary leakage.  The Board observes there was also no diagnosis given of urinary incontinence.  

More recently at his genitourinary VA examination in November 2011 again the Veteran reported that he did not suffer from urinary incontinence.  Furthermore, there was no diagnosis given for urinary incontinence.

In reviewing the service and post-service treatment records the Board observes there is no competent evidence that the Veteran suffers from urinary incontinence, much less that this disorder is related to service or to his service-connected diabetes.  

In sum, there is no current evidence of urinary incontinence.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

The Board acknowledges that the Veteran believes he suffers from urinary incontinence which warrants service connection.  See e.g., January 2009 claim.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide a diagnosis or an opinion linking urinary incontinence to service or a service-connected disability.

As noted above, there is no competent evidence of a diagnosis of urinary incontinence.  The great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.

New and Material Evidence

The Veteran contends that he suffers from PTSD, hypertension, and a stomach disorder as a result of in service incidents, or as secondary to a service-connected disability.  

Service connection may also be granted for a chronic disease, including hypertension, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).

PTSD

The Veteran brought a prior claim for service connection for PTSD.  The claim was denied in a March 2003 Board decision, of which the Veteran was notified in that same month.  The Veteran did not appeal this decision and the March 2003 Board decision is final.  38 U.S.C.A. § 7266.  The Veteran filed his petition to reopen his claim in August 2008.

At the time of the March 2003 Board denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The Board denied the claim finding that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Board's rationale noted that the Veteran had not been diagnosed with PTSD.  

The evidence received since the March 2003 Board decision includes VA treatment records and statements from the Veteran.  Significantly, the Veteran has been treated at the VA Medical Center on numerous occasions for his PTSD.  See e.g., December 2004 and December 2005 VA treatment records.  In April 2008 he also provided detailed stressor information pertaining to his tours of duty.  He also currently carries a diagnosis of PTSD.  See e.g., April 2012 VA treatment record.

This evidence is new, as it was not previously of record at the time of the March 2003 Board decision.  It is also material because it relates directly to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence having been submitted, the claim is reopened.  However, the Board finds that the current record is insufficient upon which to base a grant of the underlying issue.  Therefore, the Board also finds that additional development is in order in this case as outlined in the remand below.  

Hypertension and Stomach Disorder

In July 2004 the Board denied the Veteran's claim of service connection for a stomach disorder.  In September 2008, the RO denied the Veteran's claim of service connection for hypertension.  It appears that the claims were denied on the basis that there was a lack of nexus evidence between any current hypertension or stomach disorder and service, or a service-connected disability.  The RO considered the Veteran's service treatment records and VA treatment records in making this decision.  The Veteran was notified of these decisions and did not perfect an appeal of either issue.  Thus, the decisions became final.  38 U.S.C.A. §§ 7105(a), 7266 (West 2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  The Veteran filed his petition to reopen his claims in January 2009.

At the time of the July 2004 Board denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The Board determined there was no evidence to show the Veteran was suffering from a stomach disorder.  See July 2004 Board decision.  

With regard to the Veteran's claim of service connection for hypertension, at the time of the September 2008 RO denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show that the Veteran was suffering from hypertension which was related to service, or a service-connected disability, or had manifested within one year of separation of service.  See September 2008 rating decision.  

In support of his petition to reopen his claims, the Veteran argues that his hypertension and stomach disorder began in-service, or were worsened or aggravated by a service-connected disability.  The Veteran has submitted evidence including personal statements and additional VA treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The VA treatment records do not reflect a diagnosis of hypertension or a stomach disorder that is related to service or a service-connected disability.  In a September 2010 VA treatment record the Veteran denied any gastrointestinal symptoms.  A February 2009 VA examination report noted the Veteran was suffering from hypertension, but went on to state that it was not related to his service-connected diabetes mellitus.  The rationale was that there was no microalbuminuria present.  In a May 2010 VA examination report it was noted that the Veteran suffered from hypertension.  A November 2011 VA examination report noted the Veteran did not suffer from hypertension in the presence of diabetic renal disease or in other words, that his hypertension was not related to his diabetes.  

The VA treatment records indicate the severity of the Veteran's current hypertension.  They are new, in that they show the extent of the Veteran's hypertension and stomach disorder and were not previously considered.  However, they are not material because they still do not show that the Veteran's current hypertension is related to service, or was caused or aggravated by a service-connected disability.  The records also do not show that the Veteran is now suffering from a stomach disorder.  The Board also notes there is no evidence that the Veteran's hypertension manifested within one year of separation from service.  

With regard to the Veteran's January 2009 and April 2011 statements, in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108; see also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Although the Veteran is generally considered competent to report his observations and symptoms, as a lay person, he is not competent to opine as to the cause of his claimed disability, particularly given the complexity of the condition at issue here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because these lay statements regarding medical causation are beyond their competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions. 

The Board finds that new and material evidence has not been received to establish a nexus between service, or a service-connected disability, and the Veteran's hypertension and stomach disorder.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petitions to reopen his claims of entitlement to service connection.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petitions must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Ratings

The Veteran contends that his diabetes and PAD of the bilateral lower extremities should be rated higher than they currently are.  For the reasons discussed below, the Board finds a higher rating for the Veteran's diabetes is not warranted.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

The Court has held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009) (citing Camacho, 21 Vet. App. at 366-67).  In order words, all the criteria for a given lower rating must be met before a higher rating can be assigned for diabetes, even if some of the criteria associated with the higher rating, such as a restricted diet, are present. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his diabetes mellitus at any point during the appeal period.  The record demonstrates that his diabetes mellitus requires daily insulin and a restricted diet.  However, despite the Veteran's assertions that his activities have been restricted as a direct result of his service-connected diabetes mellitus, the Board finds that the competent medical evidence demonstrates that any restriction of his activities is not medically required.  

The Veteran was afforded a VA examination in August 2006.  At this examination it was noted that the Veteran reported to be independent for all his activities of daily living and had no restriction of activities.  The examiner also did not restrict the Veteran's activities.  The Veteran was also afforded a VA examination in February 2009.  He was noted to be using insulin and trying to follow a diabetic diet.  He was also reported to be walking one hour every day.  While this statement involves the Veteran's exercise regimen, it does not suggest "avoidance of strenuous occupational and recreational activities."  To the contrary, it suggests that the Veteran was encouraged to exercise.  The examiner also further stated that the Veteran was not restricted in his ability to perform strenuous activity.

At his most recent VA examination in November 2011 the examiner stated that the Veteran did not require regulation of activities as part of medical management for his diabetes.  The examiner also noted the Veteran was treated for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  There were no episodes of hospitalizations for ketoacidosis or hypoglycemia over the past 12 months.

As such, the Board observes that there is no competent evidence of record indicating that the Veteran's occupational or recreational activities have been restricted by his diabetes.

The Board has also considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  In this regard, there is no indication that he has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.  Finally, there is no indication that his diabetes mellitus is manifested by any complications that would be compensable if separately evaluated, or that he has had progressive loss of weight and strength.

The Board acknowledges the Veteran's statements that his diabetes warrants an evaluation in excess of 20 percent.  See e.g., March 2009 notice of disagreement.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.119, Diagnostic Code 7913 with respect to determining the severity of his service-connected diabetes  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support an evaluation in excess of 20 percent for the Veteran's diabetes at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

PAD of the Bilateral Lower Extremities

The Veteran has been assigned a noncompensable evaluation for his PAD of the bilateral lower extremities.  PAD is rated analogous to arteriosclerosis obliterans, 38 C.F.R. §§ 4.20, 4.104 (2011), DC 7114.  Under this code, a 20 percent rating is warranted when there is claudication on walking more than 100 yards and diminished peripheral pulses or where there is an ABI of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; and trophic changes (thin skin, absence of hair, and dystrophic nails) or an ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or an ABI of 0.5 or less.  A 100 percent rating is warranted when there is ischemic limb pain at rest and either deep ischemic ulcers or ABI of 0.4 or less.  

Note (1) to DC 7114 states that the ABI or ankle/brachial index is the ration of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure (a normal ABI is 1.0 or greater).  Note (3) states that evaluations are for involvement of a single extremity; if more than one extremity is affected, each should be evaluated separately and combined under § 4.25 (combined rating table) using § 4.26 (the bilateral factor).  

Having considered the evidence of record, the Board finds that the Veteran is entitled to a 20 percent evaluation as of November 22, 2011.  
The Veteran was afforded a VA examination in February 2009.  At this examination he reported numbness and occasional swelling in both of his legs which had gotten progressively worse.  He was noted to have venous insufficiency of the bilateral lower extremities.  On physical testing the Veteran was found to have normal bilateral ankle/brachial index.  His left ankle/brachial index was measured as 1.14 and his right ankle/brachial index was measured as 1.13.  He was diagnosed with mild peroneal artery runoff disease with severe deep and superficial venous insufficiency.

Most recently he was given a VA examination in November 2011.  The Veteran reported pain in both of his lower extremities both when resting and when standing.  He was noted to suffer from venous insufficiency and arteriosclerosis.  The examiner noted that the Veteran had claudication in both legs when walking more than 100 yards, diminished peripheral pulse, and ischemic limb pain when resting.  The examiner noted the right ankle/brachial index result was 1.13 on the right ankle and 1.14 on the left ankle.  See also February 2009 VA examination report.

As noted above, the 20 percent award requires claudication when walking more than 100 yards and diminished peripheral pulse or an ABI of 0.9 or less has not been shown.  As such, a higher evaluation cannot be awarded based on these symptoms.  At the Veteran's November 22, 2011 VA examination he had claudication when walking more than 100 yards and diminished peripheral pulse.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent evaluation as of November 22, 2011.  See 38 C.F.R. § 4.7.

There is no evidence the Veteran meets the criteria for a 40 percent evaluation.  The February 2009 and November 2011 VA examination reports do not indicate claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; and trophic changes (thin skin, absence of hair, and dystrophic nails) or an ABI of 0.7 or less.  

In light of the above, the Board finds that the Veteran is entitled to a 20 percent evaluation for his service-connected PAD of the bilateral lower extremities as of November 22, 2011.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  The preponderance of the evidence is against an evaluation higher than 20 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his diabetes or circulatory conditions.  Additionally, there is not shown to be evidence of marked interference with employment due to either his diabetes or PAD.  At his February 2009 VA examination the examiner stated that the Veteran's diabetes had no significant effects on his ability to work.  At his November 2011 VA examination the examiner specifically stated that the Veteran's diabetes did not impact his ability to work.  With regard to his PAD, the February 2009 VA examiner noted no significant effects on his employment, although he did miss some time over the previous year for medical appointments and his general medical condition.  The November 2011 VA examiner also opined that the Veteran's vascular condition did not impact his ability to work.

The Veteran has indicated that his diabetes requires the use of insulin and a restricted diet.  His PAD of the bilateral lower extremities causes pain and occasional swelling.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.
In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for urinary incontinence is denied.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric condition is reopened; to this extent only, the appeal is granted.

The petition to reopen the claim of entitlement to service connection for hypertension is denied.

The petition to reopen the claim of entitlement to service connection for a stomach condition is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an evaluation of 20 percent, but no higher, is granted effective November 22, 2011 for PAD of the lower right extremity, subject to the applicable regulatory provisions governing payment of monetary awards.

Entitlement to an evaluation of 20 percent, but no higher, is granted effective November 22, 2011 for PAD of the lower left extremity, subject to the applicable regulatory provisions governing payment of monetary awards.



REMAND

The Veteran contends that he suffers from a heart disorder as secondary to his service-connected diabetes, or in the alternative, as secondary to herbicide exposure.

The Veteran was afforded a cardiology VA examination in February 2009.  The Veteran reported some chest pain and that he suffered from hypertensive heart disease.  He also indicated that he takes prescription medication for this condition.  On x-ray the examiner noted atherosclerotic aorta.  The examiner ultimately diagnosed the Veteran with hypertension and no ischemia.  He opined that since the Veteran did not suffer from ischemia he did not have a heart condition which was caused or aggravated by his diabetes.

The Veteran was also afforded a VA examination in July 2011.  At this examination it was noted the Veteran did not suffer from ischemic heart disease, which includes myocardial infarction, coronary artery disease, and angina.  However, the examiner did not opine whether the Veteran suffered from any other heart disorder.  There is also no opinion as to whether the Veteran suffers from a heart disorder which was caused or aggravated by his service-connected diabetes.  

The Court of Appeals for Veterans Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran should be afforded a new VA examination to determine if he is suffering from any heart disorder including, but not limited to, ischemia and if it is related to service or a service-connected disability.

The Veteran contends that he suffers from PTSD as a result of various experiences in service, including his trip to Vietnam on a boat with limited space, coming under attack when stationed in Vietnam, and a repeat of symptoms when stationed in Saudi Arabia.  See e.g., April 2008 stressor statement.  

The Board observes that the Veteran has been given multiple medical examinations for his PTSD.  In an April 2006 VA examination the examiner stated that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorder (DSM-IV) criteria for PTSD.  He noted that the Veteran did not describe or mention any stressor.  As has been discussed, the Veteran provided a detailed stressor statement in April 2008.  

However in an August 2007 VA treatment record it was noted the Veteran's PTSD was stable, but that he continued to suffer from depression.  The Veteran was afforded another VA examination in May 2010.  At this examination some, but not all, of the Veteran's stressor statements are noted.  See April 2008 stressor statement for additional information.  Ultimately the examiner diagnosed him with major depressive disorder, recurrent, by history, but not PTSD.  The examiner did not state whether his major depressive disorder was related to service.  There is evidence the Veteran has been attending a PTSD psychotherapy group and that he is currently diagnosed with PTSD.  See e.g., April 2011 and April 2012 VA treatment records.

In reviewing the Veteran's VA treatment records, the Boards notes that he has been diagnosed with numerous psychiatric disabilities.  In a December 2004 VA treatment record he was diagnosed with PTSD.  An April 2006 VA examination report noted the Veteran suffered from agoraphobia.  In an August 2007 VA treatment record his PTSD was stable, but he was noted to suffer from depression and delusional disorder.  At his most recent VA examination in November 2011 he was diagnosed with major depressive disorder.  However an April 2012 VA treatment record noted the Veteran was suffering from PTSD.

Although the Veteran has been diagnosed with PTSD, it is unclear if he has been diagnosed as having PTSD due to service.  As explained in the introduction, additionally, the Court recently held in Clemons, that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Accordingly, the AOJ should also consider whether any psychiatric disability, and not just PTSD, warrants service connection.  See Clemons, supra.

The Board finds that the claim should be remanded for a new VA examination to determine what psychiatric disabilities the Veteran suffers from, and if they are related to service.  See Barr, supra.

With regard to the Veteran's claim of entitlement to service connection for rectal incontinence, the Board observes that the Veteran claims it is related to service or to his service-connected diabetes.  The RO denied the Veteran's claim based on the fact that there was no evidence of rectal incontinence in the medical treatment records.  See e.g., April 2012 supplemental statement of the case.

The Board notes that in the Veteran's February 2009 VA examination the Veteran reported mild rectal incontinence which occurred occasionally.  The examiner performed a physical examination and reviewed the Veteran's medical records and diagnosed the Veteran with colonic diverticulosis.  The examiner also noted that the Veteran suffered from rectal incontinence as a result of his colonic diverticulosis.  The examiner ultimately opined that any rectal incontinence was not caused by or a result of his diabetes mellitus.  He went on to state that the Veteran did not suffer from any rectal incontinence.

The Board finds that this opinion is inadequate for two reasons.  The Veteran did complain of rectal incontinence in his February 2009 appointment and it was noted that one of his symptoms of chronic diverticulosis was rectal incontinence.  However, the examiner stated the Veteran did not suffer from rectal incontinence, which is incorrect.  Furthermore, the examiner's opinion as to whether the Veteran's rectal incontinence is related to his diabetes is also inadequate with regards to secondary service connection.  The examiner did not state whether the Veteran's rectal incontinence was aggravated by his service-connected diabetes.  As such, an addendum opinion should be obtained.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should identify if the Veteran suffers from any heart disorder and then provide the following opinions:

a) Whether it is at least as likely as not that any current heart disorder is related to a disease or injury in service, and

b) Whether it is at least as likely as not that any heart disorder was caused or aggravated by the Veteran's service connected diabetes?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	Schedule the Veteran for a VA examination to determine if the Veteran suffers from PTSD or any other psychiatric disability, related to his military service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinion:

Please identify the psychiatric disabilities the Veteran has, to include any PTSD and whether any diagnosis is at least as likely as not related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	Request that the February 2009 VA examiner review the entire claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of any current rectal incontinence.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should provide the following opinions:

a)  Whether it is at least as likely as not that any current rectal incontinence is related to a disease or injury in service, and
b)  Whether it is at least as likely as not that any rectal incontinence was caused or aggravated by the Veteran's service connected diabetes?

	If the February 2009 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


